It does not appear that Baker "had, kept, exercised or maintained" the proprietor's (Dunn's) place of business as a "gaming room," as denounced by Sec. 7657, C.G.L. It appears that he placed bets on the results of horse races in Dunn's place of business without the proven knowledge of Dunn, the proprietor, and that Baker was therefore guilty of gambling, as denounced by Section 7672 C.G.L., and a conviction under the second count could have been sustained. But he was convicted under the first count, which as to him, does not appear to be sustained by the evidence. One cannot be guilty of "keeping a gaming house" without guilty knowledge, and one cannot be the agent, clerk or servant of a "Keeper of a gaming house" where there is no such keeper. The jury therefore convicted Baker under the wrong count. See Wooten v. State, 24 Fla. 335, 5 So. 39. If the evidence had shown that Baker was, with Dunn's knowledge, violating the law in the capacity of clerk, agent or servant of Dunn, I think this conviction under the first count could *Page 360 
have been sustained, even though he was informed against as a co-principal. McBride v. State, 39 Fla. 442, 22 So. 711.
ELLIS, C.J., concurs.
                    ON PETITION FOR REHEARING